                      Case 1:19-cv-11417-AJN Document 13
                                                      14 Filed 05/26/20
                                                               06/05/20 Page 1 of 2




                                                                                           6/5/2020


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                         Valerie E. Smith
Corporation Counsel                                                                                          Senior Counsel
                                            LAW DEPARTMENT                                             Tel.: (212) 356-2398
                                                                                                       Fax: (212) 356-3509
                                                100 CHURCH STREET                                     vsmith@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                             May 26, 2020
        VIA ECF
        The Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                               Re:    A.H., et al. v. NYC Dep’t of Educ.
                                      19-CV-11417 (AJN) (RWL)

        Your Honor:

                I am a Senior Counsel in the office of Corporation Counsel, James E. Johnson, attorney
        for the Defendant in the above-referenced action wherein Plaintiff seeks attorneys’ fees, costs
        and expenses for legal work on an administrative hearing under the Individuals with Disabilities
        Education Act, 20 U.S.C. §1400, et seq., as well as for this action.
                                                                                             6225'(5('
                Defendant writes to respectfully request a 45-day extension of time to answer or
        otherwise respond to the Complaint, from May 28, 2020 to July 13, 2020 and for an adjournment
        of the Initial Conference which is currently scheduled for June 26, 2020 at 3:45 p.m. This is
        Defendant’s third request for an extension of time to file a response to the Complaint and is
        made with Plaintiff’s consents.

                As the Court is aware, I was recently assigned to this matter. (ECF No. 12). As such, this
        extension of time will allow for the undersigned to review counsel’s timesheets and the
        underlying administrative record. Although the parties have been working in a good faith effort
        towards a resolution of this matter, a settlement has not yet been reached. As such, this extension
        of time will allow for the parties to continue working together to attempt to resolve this matter
        without further judicial involvement. If the parties are able to resolve this matter without further
        judicial intervention, the parties will immediately inform the Court so that the Initial Conference
        can be adjourned sine die.

                Given the current situation with COVID-19, including the closure of the New York City
        Department of Education’s (“DOE”) public schools, the DOE is currently devoting virtually
        100% of its energies to developing remote learning classes and modules so that they are in place
        for our school children next week and otherwise addressing how to support our school children
         Case 1:19-cv-11417-AJN Document 13
                                         14 Filed 05/26/20
                                                  06/05/20 Page 2 of 2



during this time. Additionally, as of Monday, March 16, 2020, the undersigned counsel for
Defendant has limited, if any access to the offices at 100 Church Street due to the COVID-19
epidemic and potential exposure to colleagues who have tested positive for the virus. The need to
work remotely has compounding administrative delays.

       Accordingly, Defendant respectfully requests that its time to respond to the Complaint be
enlarged from to May 28, 2020 to July 13, 2020 and for the Initial Conference to
correspondingly be adjourned.

       Thank you for considering this request.

                                                           Respectfully submitted,



                                                         Valerie E. Smith
                                                         Senior Counsel

Cc:    Via ECF
       Kevin M. Mendillo, Esq.
       Attorney for Plaintiff




                     7KH'HIHQGDQW VUHTXHVWIRUDGD\H[WHQVLRQLV
                     *5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHLQ
                     WKLVPDWWHULVKHUHE\$'-2851('WR$XJXVW
                     DW30



                                                                            6/3/2020




                                                 2
